NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted June 26, 2013*
                                        Decided June 26, 2013

                                                Before

                                 RICHARD A. POSNER, Circuit Judge

                                 JOEL M. FLAUM, Circuit Judge

                                  JOHN DANIEL TINDER, Circuit Judge
          
No. 13‐1167

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Illinois.

        v.                                            No. 3:96CR30087‐002

RAY L. LEGG,                                          William D. Stiehl,
      Defendant‐Appellant.                            Judge.

                                              ORDER

       Ray Legg, a federal prisoner serving a sentence for crack‐cocaine convictions,
appeals the denial of his amended motion under 18 U.S.C. § 3582(c)(2) to reduce his
sentence based on a retroactive amendment to the drug‐quantity guidelines. We affirm.

       In 1997 a jury found Legg guilty of, among other things, conspiracy to distribute and
possess with intent to distribute crack cocaine. See 21 U.S.C. § 846, 841(a)(1). At sentencing



        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1167                                                                             Page 2

the district court held Legg accountable for just over 2.5 kilograms of crack and thus
assigned him a base offense level of 38 (which then applied to offenses involving more than
1.5 kilograms, U.S.S.G. § 2D1.1(c)(1) (1995)). After adjustments, the court calculated a total
offense level of 45, which it reduced to the maximum offense level of 43. See U.S.S.G. § 5A
cmt. n.2. That offense level and Legg’s category III criminal history yielded a range of life
imprisonment.

        In 2007 Legg filed a § 3582(c) motion seeking to reduce his sentence under
Sentencing Guidelines Amendment 706, which reduced the base offense level by two for
offenders like himself held accountable for between 1.5 and 4.5 kilograms of crack. The
district court did not rule on the motion.

       In 2011 Legg filed a second § 3582(c) motion seeking to reduce his sentence under the
newly adopted Amendment 750, which arose from the Fair Sentencing Act of 2010 and
which increased the quantities of crack cocaine necessary to trigger certain statutory
minimum sentencing requirements. Based on Amendment 750, which reduced the base
offense level by four for offenders held accountable for between 840 grams and 2.8
kilograms of crack, the district court lowered Legg’s total offense level from 45 to 41. That
offense level combined with a category III criminal history to produce a range of 360
months to life, and the court sentenced Legg to 360 months. The court granted Legg an
opportunity to amend his motion and set forth grounds for any further reduction under the
guidelines.

       Legg amended his § 3582(c)(2) motion to again seek a 2‐level reduction in his offense
level under Amendment 706. Reducing his total offense level another two levels to 39, Legg
observed, would lower his guideline range further to 324–405 months. The court denied the
motion as “moot,” stating that it had already reduced his sentence to 360 months, within the
range Legg was now seeking.

       On appeal Legg challenges the district court’s refusal to reduce his offense level
under Amendment 706. But Amendment 750 superseded Amendment 706 and completely
restated the sentencing table for crack‐cocaine offenses. See U.S.S.G. App. C., Vol. III
391–398 (2011). And because Legg’s base offense level had already been lowered to 34 by
Amendment 750, it could not be reduced further by Amendment 706, which would have
assigned a base offense level of 36. See U.S.S.G. App. C., Vol. III 226 (2007). Because his
guidelines range did not change, the district court could not further reduce his sentence
under § 3582(c)(2). See Dillon v. United States, 130 S. Ct. 2683, 2694 (2010).

                                                                                  AFFIRMED